Judgment, Supreme Court," Bronx County (Daniel FitzGerald, J., at Wade hearing; Edward Davidowitz, J., at plea and sentence), rendered March 7, 1997, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 11 years to life, unanimously affirmed.
Since nothing in defendant’s plea allocution cast doubt on his guilt, the court had no obligation to conduct a sua sponte inquiry into allegedly exculpatory statements made by defendant at sentencing (see, People v Negron, 222 AD2d 327, lv denied 88 NY2d 882).
Review of defendant’s remaining contentions, including review in the interest of justice, is foreclosed by his valid waiver of the right to appeal (People v Seaberg, 74 NY2d 1, 9-10). Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.